SCHEB, Judge.
Defendant, Arthur Hubbard, entered a plea of nolo contendere to possession of cocaine with intent to sell or deliver, a violation of section 893.13(l)(a), Florida Statutes (1989). The court sentenced him to two years of community control.
We strike that portion of the judgment indicating the defendant was “Noticed and Sentenced as Subsequent Felony Offender” and the community control order indicating he was a “Subsequent Felony Offender.” Otherwise, we affirm the defendant’s conviction and sentence.
SCHOONOVER, C.J., and LEHAN, J., concur.